Exhibit 99.(h)(2) Fee Waiver Agreement EULAV Asset Management (the “Adviser”) and EULAV Securities LLC (the “Distributor”) each agree to extend the following fee waivers: Value Line Aggressive Income Trust: The Adviser waives .20% of the advisory fee and the Distributor waives .10% of the Rule 12b-1 fee for the period June 1, 2012– June 30, 2013. Value Line Tax Exempt Fund, Inc.:The Distributor waives .25% of the Rule 12b-1 fee for the period July 1, 2012 – June 30, 2013; Value Line Larger Companies Fund, Inc.: The Distributor waives .25% of the Rule 12b-1 fee for the period May 1, 2012-June 30, 2013. Value Line Fund, Inc.:The Distributor waives .25% of the Rule 12b-1 fee for the period May 1, 2012-June 30, 2013. Value Line Strategic Asset Management Trust: The Distributor waives .15% of the Rule 12b-1 fee for the period May 1, 2012-June 30, 2013. Value Line Centurion Fund, Inc.: The Distributor waives .15% of the Rule 12-1 fee for the period May 1, 2012-June 30, 2013. Value Line U.S. Government Securities Fund, Inc.:The Distributor waives .25% of the Rule 12b-1 fee for the period January 1, 2013 – December 31, 2014. Value Line Income and Growth Fund, Inc:The Distributor waives .05% of the Rule 12b-1 fee for the period March 1, 2012 – June 30, 2013; Value Line Asset Allocation Fund, Inc.:The Distributor waives .10% of the Rule 12b-1 fee for the period August 1, 2012 – July 31, 2013; Dated this21stday ofJune, 2012 On behalf of the Distributor and the Adviser, /s/ Mitchell Appel Mitchell Appel,President EULAV Asset Management EULAV Securities LLC. Received: /s/ Emily Washington Emily Washington, Treasurer Value Line Mutual Funds
